Teacher’s Pet, Inc. 1052 Las Palmas Entrada Phone: 702.879-8565 Henderson, Nevada 89012 eFax: 866-546-2411 September 30, 2009 To: Ta Tanisha Meadows Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Teacher’s Pet, Inc. Item 4.01 Form 8-K Filed September 10, 2009 File No.: 333-138944 Dear Ms. Meadows: The following are the Registrant’s responses and revisions to its filing, pursuant to your letter dated September 10, 2009: Item 4.01 Form 8-K Filed September 10, 2009 1.We note that your Audit Committee approved the dismissal of Moore & associates, Chartered, on September 9, 2009.Please disclose the date that you actually dismissed Moore & Associates, Chartered.Refer to paragraph (a)(1)(i) of Regulation S-K. The Registrant acknowledges that the PCAOB revoked the registration of Moore & Associates, Chartered on August 27, 2009.However, it was not until September 9, 2009, that the Registrant became aware of such action taken by the PCAOB.At such time, the Board of Directors of the Registrant did dismiss Moore & Associates, Chartered. 2.Please state whether the decision to change accountants, which includes the engagement of a new accountant, was recommended or approved by any audit or similar committee of the board of directors, of the board of directors, if there is no such committee.Refer to paragraph (a)(1)(iii) of Item 304 of Regulation S-K. The Registrant has not formed an audit committee of the board of directors.Therefore, the decision to change accountants was made by the board of directors.Resultantly, the second paragraph of the Form 8-K has been revised to remove reference to an audit committee. Re: Teacher’s Pet, Inc.
